Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the request for continued examination filed July 1, 2022.
Claims 1, 3, 5-16, 19-21 are pending.

Allowable Subject Matter
Claims 1, 3, 5-16, 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach “an electromagnetic coil set configured to receive coil current and generate tactile feedback based on the coil current, wherein the electromagnetic coil set includes a plurality of electromagnetic coils and different coil currents for the plurality of electromagnetic coils”, “the electromagnetic coil set comprising a first and sixth electromagnetic coils and respective first and second coil currents, the directions for the first and second coil currents being opposite”, “such that when viewed towards a first direction the first coil current direction is anticlockwise and the second coil current direction is clockwise”, “such that when viewed towards a second direction the first coil current direction is clockwise and the second coil current direction is anticlockwise”, “generating a magnetic field along a first direction for the first electromagnetic coil and a magnetic field along a second direction for the second electromagnetic coil, wherein the first and second directions are parallel and opposite in direction”, and “generating a repulsive force between fingers and palm by generating a mutual repulsion of the first and sixth electromagnetic coils” as recited in independent claim 1. Accordingly, in independent claim 1 along with dependent claims , 5-16, and 19-21 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGJIA PAN/Primary Examiner, Art Unit 2145